Citation Nr: 0111442	
Decision Date: 04/19/01    Archive Date: 04/24/01

DOCKET NO.  99-25 469	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana


THE ISSUES

1. Entitlement to service connection for post-traumatic 
stress disorder (PTSD).

2. Entitlement to service connection for drug and alcohol 
abuse.

3. Entitlement to service connection for status post multiple 
stab wounds with laparotomy and repair of the liver and 
pancreas lacerations.

4. Entitlement to a temporary total rating due to 
hospitalization under 38 C.F.R. § 4.29 for a period of 
hospitalization at a VA medical facility from August 29 to 
September 24, 1999.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States



WITNESSES AT HEARING ON APPEAL

Appellant, and J.V.


ATTORNEY FOR THE BOARD

S. L. Smith, Counsel


REMAND

The veteran had active duty service from October 1990 to July 
1991.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from rating decisions of the Department of 
Veterans Affairs (VA) Regional Office (RO) in New Orleans, 
Louisiana.

There has been a significant change in the law during the 
pendency of this appeal.  On November 9, 2000, the President 
signed into law the Veterans Claims Assistance Act of 2000 
(VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000).  This law 
redefines the obligations of VA with respect to the duty to 
assist and includes an enhanced duty to notify a claimant as 
to the information and evidence necessary to substantiate a 
claim for VA benefits.  This law also eliminates the concept 
of a well-grounded claim and supersedes the decision of the 
United States Court of Appeals for Veterans Claims in 
Morton v. West, 12 Vet. App. 477 (1999), withdrawn sub nom. 
Morton v. Gober, No. 96-1517 (U.S. Vet. App. Nov. 6, 2000) 
(per curiam order), which had held that VA cannot assist in 
the development of a claim that is not well grounded.  This 
change in the law is applicable to all claims filed on or 
after the date of enactment of the VCAA, or filed before the 
date of enactment and not yet final as of that date.  
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
§ 7, subpart (a), 114 Stat. 2096, 2099-2100 (2000).  See also 
Karnas v. Derwinski, 1 Vet. App. 308 (1991).

Because of the change in the law brought about by the VCAA, a 
remand in this case is required for compliance with the 
notice and duty to assist provisions contained in the new 
law.  In addition, because the RO has not yet considered 
whether any additional notification or development action is 
required under the VCAA, it would be potentially prejudicial 
to the appellant if the Board were to proceed to issue a 
decision at this time.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); VA O.G.C. Prec. Op. No. 16-92 (July 24, 1992) 
(published at 57 Fed. Reg. 49,747 (1992)).  Therefore, for 
these reasons, a remand is required.  

In an effort to assist the RO, the Board has reviewed the 
claims file and identified certain assistance that must be 
rendered to comply with the VCAA.  However, it is the RO's 
responsibility to ensure that all appropriate development is 
undertaken in this case.  

The veteran's complete service medical records have not been 
obtained and associated with the claims folder.  On remand, 
the RO should make further attempts to obtain these records.  
In this regard, it is noted that the veteran previously 
indicated that his complete service medical records (active 
duty) were in the possession of Major Earl Washington, Jr., 
M.D., of Lafayette, Louisiana.  On remand, the RO should 
request copies of all the veteran's medical records from Dr. 
Washington, both civilian and military, and associate same 
with the claims folder.

The Board believes that the RO should also make an effort to 
obtain additional service records concerning the stabbing 
incident that occurred on February 18, 1991.  These should 
include hospital records from the base at Dhahran Saudi 
Arabia as well as the medical facility at RAF Little 
Rissington UK where the veteran was treated for his stab 
wounds in service.  In this regard, the veteran's service 
personnel records, to include records of any administrative 
or judicial disciplinary actions, should be obtained.  The RO 
should also attempt to obtain copies of any military police 
reports, incident log entries for the base at Dhahran Saudi 
Arabia or the veteran's assigned unit (3673rd Maintenance 
Unit), as well as any line-of-duty determination report 
related to the stabbing incident involving the veteran on 
February 18, 1991.  

It is further noted that the veteran's VA medical treatment 
records since discharge from service have not been associated 
with the claims folder.

Accordingly, this case is REMANDED for the following:

1.  The RO must review the claims file and 
ensure that all notification and 
development action required by the 
Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475 is completed.  In 
particular, the RO should ensure that the 
new notification requirements and 
development procedures contained in 
sections 3 and 4 of the Act (to be 
codified as amended at 38 U.S.C. §§ 5102, 
5103, 5103A, and 5107) are fully complied 
with and satisfied. 

2. The RO should make another attempt to 
secure the veteran's service medical 
records through official channels.  These 
should include the hospital records from 
the medical facility at Dhahran Saudi 
Arabia as well as the hospital records 
from the USAF medical facility at RAF 
Little Rissington UK.  

3.  The RO should attempt to secure the 
veteran's personnel records, to include 
records of any administrative and/or 
judicial disciplinary actions, through 
official channels.  The RO should also 
attempt to secure copies of all base and 
unit incident reports, duty log entries, 
etc. related to the stabbing incident 
which occurred on February 18, 1991, in 
Dhahran Saudi Arabia while the veteran 
was assigned to the 3673rd Maintenance 
Company.

4.  The RO should ask the veteran to 
identify, and then should attempt to 
develop, any additional pertinent 
evidence concerning his claim.  This 
should include VA (since date of 
discharge) and private medical records, 
and specifically the records (both 
private and military) from Dr. 
Washington.  See veteran's written 
statement, dated November 1991.  Any 
information received should be associated 
with the claims folders.  The RO shall 
inform the veteran if the VA is unable to 
secure any records sought.

5.  Thereafter, the RO should readjudicate 
these claims.  If any benefit sought on 
appeal remains denied, the appellant and 
the appellant's representative, if any, 
should be provided a supplemental 
statement of the case (SSOC).  The SSOC 
must contain notice of all relevant 
actions taken on the claim for benefits, 
to include a summary of the evidence and 
applicable law and regulations considered 
pertinent to the issue currently on 
appeal.  An appropriate period of time 
should be allowed for response.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant need take no action 
unless otherwise notified.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	THOMAS J. DANNAHER
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).





